Citation Nr: 1223827	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his son, his spouse, and B.R.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that, inter alia, denied service connection for tinnitus, a back disability, unexplained health problems due to Agent Orange exposure, bilateral foot rot, sleep apnea, bilateral hearing loss disability, and nerve damage of the upper extremities, claimed as due to Agent Orange exposure.

In February 2006, the Veteran and his spouse testified at an RO hearing before a Decision Review Officer.  A transcript of that proceeding is of record. 

In January 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with witnesses including the Veteran's son, Mr. B.R., as well as observers who did not participate in the proceedings.  A transcript of that hearing is of record, as well as a transcript with the Veteran's annotations.

In a January 2011 decision, the Board granted service connection for tinnitus, denied service connection for unexplained health problems due to Agent Orange exposure and for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2011, the Court granted a joint motion of the parties and vacated the portion of the Board's January 2011 decision that denied service connection for a back disability.  The case was remanded to the Board for action consistent with the joint motion.

In January 2011, the Board also remanded the issues of entitlement to service connection for bilateral hearing loss disability, bilateral upper extremity peripheral neuropathy, chronic foot rot and sleep apnea, for further development.  Those issues remain in remand status.

In May 2012, the Veteran submitted additional evidence and waived his right to initial review of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection for a back disability is decided. 

In an October 2011 joint motion, the parties asserted that the Board failed to provide adequate reasons and bases for finding that, "there is no objective medical evidence of record which related the Veteran's in-service treatment for back problems with his current condition.  The basis provided was that the Board failed to discuss Dr. Cornish's favorable March 2008 medical opinion which stated that after review of the records, "it is with reasonable probability-90 percent-that the [Veteran's] current low back pain is related to his service injury."

Subsequent to the Board's January 2011 decision, additional lay and medical evidence was obtained and associated with the claims folders.  In May 2012, the Veteran submitted statements from fellow veterans K.B. and J.M.B.  K.B. stated that the Veteran indicated that he injured his back after performing a set of combat drills during basic training.  J.M.B., who later became a licensed physician, stated that the Veteran frequently complained of low back pain and opined that the Veteran injured his back during service.

The Veteran was afforded a VA examination in May 2008 with an addendum in August 2008 in which the examiner opined that the Veteran's current degenerative joint disease is not at least as likely as not related to the Veteran's active service.  The examiner based his opinion on the fact that there is only one diagnosed acute back sprain in-service with excellent and contemporaneous documentation of a post-service injury which was significant and led to lumbar back surgery.  The examiner also pointed out that the Veteran reported multiple times that his back problems began with his post-service back injury.

However, upon further review of the evidence of record, and in light of the assertions contained in the joint motion, the Board finds that further examination by an appropriate physician, that includes consideration of the March 2008 private opinion and additional lay and medical evidence added to the record since the September 2008 Supplemental Statement of the Case, is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's back.

2.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of each back disorder present during the pendency of this claim.

The claims folders and a pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should state a medical opinion with respect to each back disorder present during the period of this claim, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address Dr. Cornish's March 2008 opinion as well as the May 2012 statements of fellow veterans K.B. and J.M.B.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the required opinions cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

